DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 5 and 7-11 are pending and presented for examination.

Claim Objections
Claim 5 is objected to because of the following informalities:  “isophoron” should correctly be “isophorone”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “1,6-Hexanediol” should correctly be “1,6-hexanediol” and the first use of an abbreviation should be defined. So, PEG200, PEG400, PEG600 should appropriately be recited as polyethylene glycol 200 (PEG200), polyethylene glycol 400 (PEG400), polyethylene glycol 600 (PEG600).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “HOCH2CF2.(CF2CF2O)p(CF2O)qCF2CH2OH” should correctly be “HOCH2CF2(CF2CF2O)p(CF2O)qCF2CH2OH”. Appropriate correction is required.



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1, where claim 1 requires the coating composition to comprise oligomers (I) and oligomers (II). However, claim 2 recites the weight ratio between the oligomers (I) and (II) can be inclusive of 0:100. This allows for there to be none of oligomer (I) present. This actually broadens the scope of claim 1 by no longer requiring the presence of oligomer (I). Therefore, claim 2 fails to properly further limit the subject matter of claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



2.	Claims 1, 2, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a polyacrylate oligomer having structure (I). However, the claim does not define a structure (I). Therefore, it is impossible to determine what compounds would be encompassed by the term “polyacrylate oligomer having structure (I)”. Thus claim 1 is indefinite. Claims 2, 5 and 7-11 depend from claim 1 and are indefinite for the same reasons.
Claim 1 recites the limitation "the reaction".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what reaction is being referred to by “the reaction” as there is no antecedent basis for any reaction. Furthermore, each element of the formula U, A, F and B are defined as “before the reaction”. So, it is impossible to determine what exact structures or formulas these elements would have in the final structure (II). Claims 2, 5 and 7-11 depend from claim 1 and are indefinite for the same reasons.
Claim 1 additionally recites what variables n1 and n2 are. However, there are no n1 and n2 variables in the claimed formula. Therefore, it is unclear how these variables relate to the only claimed structure. Therefore, the metes and bounds of claim 1 cannot be properly ascertained. Thus, claim 1 is indefinite. Claims 2, 5 and 7-11 depend from claim 1 and are indefinite for the same reasons. Given all the indefiniteness issues with respect to claim 1 as outlined above, it is impossible to determine the scope and metes and bounds of the claim for purposes of applying prior art. In particular, it is impossible to determine what the polyacrylate oligomer of structure 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation glycols, and the claim also recites specific glycols which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the abbreviation PPG1000. However, this is not a conventional well-known abbreviation in the art and it is unclear what compound this abbreviation is intended to stand for. Therefore, claim 7 is indefinite.
	Claim 10 recites the formulas 
    PNG
    media_image1.png
    47
    473
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    44
    437
    media_image2.png
    Greyscale
. However, these formulas are chemically impossible based on the HOH2 structure at the end. Therefore, claim 10 is indefinite.
	Claim 10 recites the ranges 1~5 in two separate locations. These ranges are indefinite. It is unclear whether the ~ is intended to be interpreted as 1-5 or 1 to approximately 5 or approximately 1-5. Therefore, claim 10 is indefinite.
Claim 11 recites the limitation "the mixture of step b)".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the mixture of step b)” is intended to refer to the mixture at the end of step b) or some other mixture, given that “the mixture” has no antecedent basis. The same issue exists for “the mixture of step c). Claim 11 also recites several 

Conclusion
	Claims 1, 2, 5 and 7-11 are pending.
	Claims 1, 2, 5 and 7-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S WALTERS JR/
January 14, 2022Primary Examiner, Art Unit 1759